United States Court of Appeals
                     For the First Circuit


No. 09-2472

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        MICHAEL A. BERK,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on July 27, 2011 is amended
as follows:

     On Page 15, footnote 7, line 7, "it an was error" should
read "it was an error."